Rejoinder
Claim 1 is allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the species election requirement as set forth in the Office action mailed on 21 September 2020, is hereby withdrawn. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Powell on 20 July 2022.
The application has been amended as follows:

A) Claim 1 has been amended in the following manner:
Claim 1 (Amendment): A shampoo composition, comprising:
a) about 5 wt% to about 35 wt% of a detersive surfactant selected from the group consisting of anionic surfactants, amphoteric surfactants, nonionic surfactants, and mixtures thereof;
b) about 0.05 wt% to about 10 wt% of sheet like microcapsules;
c) about 0.05 wt% to about 3 wt% of a cationic deposition polymer;
d) wherein the shampoo composition has
(i) a yield stress of from about 0.1 to about 5 Pa at a shear rate of 10-2 to 10-4 s-1,
(ii) a viscosity of [[ ]] 5.11 to about 15 Pa.s at a shear rate of 2  s-1 and a temperature of 26.6 °C, and
(iii) a viscosity of [[ ]] 0.96 to about 4 Pa.s at a shear rate of 100 s-1 and a temperature of 26.6 °C;
e) wherein the sheet like microcapsules each have a thickness of about 0.01 mm to about 1 mm and a width of about 2 mm to about 20 mm, the thickness being less than the width; and
f) wherein the sheet like microcapsules are suspended throughout the shampoo composition.

B) Claim 2 has been allowed without further amendment.

C) Claims 3-5 have already been cancelled.

D) Claim 6 has been allowed without further amendment.

E) Claim 7 has been allowed without further amendment.

F) Claim 8 has been amended in the following manner:
Claim 8 (Amendment): The shampoo composition of claim [[ ]] 6, wherein the sheet-like microcapsules are from about 8 mm to about 15 mm in length.

G) Claim 9 has been allowed without further amendment.

H) Claim 10 has been amended in the following manner:
Claim 10 (Amendment): The shampoo composition of claim 9, wherein the sheet like microcapsules further comprise a material selected from the group consisting of menthol, peppermint oil, menthyl lactate, jojoba oil, Vitamin E, dyes, perfumes and combinations thereof.

I) Claim 11 has been allowed without further amendment.

J) Claim 12 has been amended in the following manner:
Claim 12 (Amendment): The shampoo composition of Claim 11, wherein the cationic deposition polymer has a weight average molecular weight of from about 300,000 g/mol to about 3,000,000 g/mol.

K) Claim 13 has been amended in the following manner:
Claim 13 (Amendment): The shampoo composition of Claim 12, wherein the cationic deposition polymer is selected from the group consisting of cationic guars, cationic cellulose, cationic synthetic homopolymers, cationic synthetic copolymers, and combinations thereof.


L) Claim 14 has been amended in the following manner:
Claim 14 (Amendment): The shampoo composition of Claim 13, wherein the cationic deposition polymer is selected from the group consisting of guar hydroxypropyltrimonium chloride, Polyquaternium 10, Polyquaternium 6, and combinations thereof.

M) Claim 15 has been amended in the following manner:
Claim 15 (Amendment): The shampoo composition of claim 1, wherein the viscosity is [[ ]] from [[ ]] 0.96 to about 2 Pa.s at a shear rate of 100 s-1 and a temperature of 26.6 ºC.

N) Claim 16 has been cancelled without prejudice or disclaimer.

O) Claim 17 has been allowed without further amendment.

P) Claim 18 has been allowed without further amendment.

Q) Claim 19 has been allowed without further amendment.

R) Claim 20 has been allowed without further amendment.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim Terminology is Definite: As an initial matter, the examiner understands the claimed term “sheet-like microcapsule” to be definite. This determination is made in view of the extensive description of these microcapsules in the instant specification on page 3 line 22 to page 4 line 6, as well as a description of sheet-like microcapsules in previously cited reference CN105395378B. The examiner notes that MPEP 2173.05(d), example (E), indicates that the term “like” has been found to be indefinite. However, this section of the MPEP indicates that this example is fact specific and should not be applied as a per se rule. In view of this, the examiner takes the position that due to the extensive description of sheet-like microcapsules in the instant application and prior art, the phrase “sheet like microcapsule” is not indefinite.
Brown References Disqualified due to AIA  Exceptions: In the prior office action, the examiner claims were rejected over the combination of Dihora et al (USP 10,143,632 B2), in view of Brown et al (US 2017/0367955 A1) in view both of CN105395378 B and of Linser et al (US 2016/0256365 A1) and further in view of Talingting Pabalan et al (USP 8,969,261 B2), further in view of WO 2017/088459 A1 and further in view of Snyder et al (US 2015/0010487 A1). With regard to Brown et al. (US 2017/0367955 A1), applicant argued the following, on pages 6-7, relevant text reproduced below.

The present application has an effective filing date of December 14, 2018. Brown has an effective filing date of October 5, 2016 and a publication date of December 28, 2017. Thus, Brown qualifies as a prior art reference under 35 U.S.C. §§ 102(a)(1) and (a)(2). However, the exceptions under 35 U.S.C. §§ 102(b)(1)(A) and 102(b)(2)(C) both apply to Brown. In particular, the relevant subject matter in Brown was made by the inventor (i..e, Mark Brown), and the subject matter disclosed Brown and the claimed invention, not later than the effective filing date of the claimed invention, were subject to an obligation of assignment to The Procter & Gamble Company.

The examiner agrees that Brown was published less than a year earlier than the effective filing date of the instant application and was effectively filed earlier than the instant application. The examiner takes the position that applicant’s assertion that both the subject matter disclosed by Brown and the claimed invention were subject of an obligation of assignment to The Procter & Gamble Company is sufficient to overcome the prior rejection on the grounds of 35 U.S.C. 102(a)(2) on the grounds of the exception under 35 U.S.C. 102(b)(2)(C). The examiner further takes the position that the declaration added to the file record on 22 July 2022 is sufficient to overcome the previously applied rejection on the grounds of 35 U.S.C. 102(a)(1) based upon the exception under 35 U.S.C. 102(b)(1)(A).
Additionally, with regard to the declaration, the examiner notes that MPEP 717.01(a)(1) states the following.

Some factors to consider are the following.
1) Where the authorship of the prior art disclosure includes the inventor or a joint inventor named in the application, an "unequivocal" statement from the inventor or a joint inventor that he/she (or some specific combination of named joint inventors) invented the subject matter of the disclosure, accompanied by a reasonable explanation of the presence of additional authors, may be acceptable in the absence of evidence to the contrary. See In re DeBaun, 687 F.2d 459, 463, 214 USPQ 933, 936 (CCPA 1982).
 
In this case, there is an unequivocal statement from inventor Mark Brown that he and the joint inventors invented the subject matter of the disclosure. There is a reasonable explanation of the presence of additional authors of the disclosure; namely, that these authors obtained the subject matter directly or indirectly from the joint inventor. Also, there is no evidence to the contrary. As such, the declaration is understood to be sufficient to disqualify Brown et al. (US 2017/0367955 A1) as prior art based upon the exception under 35 U.S.C. 102(b)(1)(A).
The examiner also notes Brown et al. (WO 2018/05453 A1), which was published on 4 January 2018, which appears to have essentially the same disclosure as Brown et al. (US 2017/0367955 A1). Publication WO 2018/05453 A1 was thereby published less than a year earlier than the effective filing date of the instant application and effectively filed earlier than the instant application. A declaration was added to the file record on 1 August 2022. This declaration is understood to disqualify Brown et al. (WO 2018/05453 A1) as prior art based upon the exceptions under 35 U.S.C. 102(b)(1)(A) and 102(b)(2)(A). Also, as best understood by the examiner, Brown et al. (WO 2018/05453 A1) and the instant application were commonly assigned to the Procter and Gamble Corporation.
As both Brown et al. (US 2017/0367955 A1) and Brown et al. (WO 2018/05453 A1) have been disqualified as prior art in view of the exceptions under AIA  35 U.S.C. 102(b)(1)(A), 102(b)(2)(A), and 102(b)(2)(C), the combination of references set forth in the prior office action on 28 February 2022 is no longer sufficient to render the instant claims prima facie obvious.
Brown Does Not Teach Required Yield Stress: Furthermore, even if, purely en arguendo, Brown et al. (US 2017/0367955 A1), and publication WO 2018/05453 A1 were prior art, the examiner notes the following regarding these references. It is the examiner’s position that these references teach the required viscosity at a shear rate of 1/s and 100/s (i.e. items (d)(ii) and (d)(iii) of claim 1), as of the following diagram reproduced from page 11 of the ‘955 document.

    PNG
    media_image1.png
    477
    705
    media_image1.png
    Greyscale

However, Brown appears to be silent as to the required yield stress of part (d)(i) of claim 1. The only discussion of yield stress is in paragraph 0104 of Brown et al. (US 2017/0367955 A1), wherein Brown teaches a crystal habit/form that results in a higher yield stress in the final product, but provides no explanation as to what the yield strength of the product of Brown actually is. As such, there is no evidence that the yield strength required by the instant claims is inherent in the teachings of Brown.
Reference CN105395378B: The examiner also notes the following regarding CN105395378B, which was cited in the prior office action on 28 March 2022. This document appears to be drawn to the sheet-like microcapsules recited in the instantly claimed invention. This document said sheet microcapsules primarily in refrigerant formulations, though also suggests shampoos. This reference provides no teachings that a composition including such microcapsules has specific values of yield stress or viscosity at specific shear rates. This reference also provides no indication that the composition has a lower viscosity at a shear of 100 s-1 than at 2 s-1, which is required by the instant claims. The fact that a certain result or characteristic (e.g. recited yield stress and the recited viscosity at specific yield values) may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. See MPEP 2112(IV).
Patent 10,945,935 – No Double Patenting: The examiner also notes US patent 10,945,935. This is the patent that issued from application serial number 15/635,633, which is the same application that published as Brown et al. (US 2017/0367955 A1). The examiner reviewed the claims of the ‘935 patent and determined that the instant claims should not be rejected on the grounds of non-statutory double patenting over the claims of the ‘935 patent. The examiner presents the following rationale in support of this position.
The claims of the ‘935 patent recites a shampoo composition comprising fatty alcohols, surfactants including a detersive surfactant, and a cationic deposition polymer. The claims of the ‘935 patent do not recite sheet like microcapsules. The claims of the ‘935 patent, while reciting zero shear viscosity, do not recite viscosity at a shear rate of 2 s-1 or 100 s-1. The claims of the ‘935 patent do not recite a value for yield stress. There would have been no motivation for the skilled artisan to have modified the composition recited by the claims of the ‘935 patent to have included sheet like microcapsules or to have had a specific yield stress or viscosity at a shear rate of 2 s-1 and 100 s-1. Additionally, there would have been no evidence that the yield stress or the viscosity at a shear rate of 2 s-1 and 100 s-1 would have been inherent in the composition of the ‘935 patent. As such, the instant claims have not been rejected over the claims of the ‘935 patent on the grounds of non-statutory double patenting.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612